AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Mbdificd)                                                                Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                     V.

                     Demetria Garcia-Morales                                  Case Number: 3:20-mj-20390


                                                                              Defendant's Attorney


REGISTRATION NO. 91890298                                                                                          FEB 21 2020
THE DEFENDANT:                                                                                                            - 1,, 11~1c·i   couRT
 IZI pleaded guilty to count(s) 1of Complaint                                                                CL~R~    6~1/RIC rOF CALlFOf~i~
 •   was found guilty to count(';s))_ ___:;___ _ _ _ _ _ _                ~------'-----tB~Yr::~::====:::::::;:::;:;;::~.:,..;...a
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                \ . ·'              ,;  -.,\
                                                                         \/                    / c_,,
                               •     TIME SERVED                         )=h _ _ _ _ _ _ _ _ days
  IZI Assessment: $10 WAIVED                      IZI   Fine: WAIVED
  IX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment arc fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States A Horney of any material change in the defendant's economic circumstances.

                                                                          Friday, February 21, 2020




                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                      3:20-mj-20390
